777 N.W.2d 238 (2010)
Nancy BUDKE, Relator,
v.
ST. FRANCIS MEDICAL CENTER and ALTERNATIVE INSURANCE MANAGEMENT SERVICES/CATHOLIC HEALTH INITIATIVES, Respondents.
No. A09-1994.
Supreme Court of Minnesota.
January 27, 2010.
DeAnna M. McCashin, Schoep & McCashin, Chartered, Alexandria, MN, for relator.
Laura L. Myslis, Brock P. Alton, Gislason & Hunter, L.L.P., MN, MN, for respondents.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 14, 2009, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Christopher J. Dietzen
Associate Justice